     Case: 1:20-cv-06115 Document #: 42 Filed: 01/15/21 Page 1 of 1 PageID #:2373




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHAPTER 4 CORP.,
                                                     Case No. 20-cv-06115
               Plaintiff,
                                                     Judge Virginia M. Kendall
v.
                                                     Magistrate Judge Maria Valdez
SHOP106743 STORE, et al.,

               Defendants.


                      NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Chapter 4 Corp.

(“Plaintiff”) hereby dismisses this action with prejudice as to the following Defendants:

                Defendant Name                                         Line No.
                AheadFlag Store                                           11
                 U-Stylist Store                                          37
                    nestsong                                             100

Dated this 15th day of January 2021.         Respectfully submitted,

                                             /s/ Allyson M. Martin
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             Allyson M. Martin
                                             Thomas J. Juettner
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080
                                             312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             amartin@gbc.law
                                             tjjuettner@gbc.law

                                             Counsel for Plaintiff Chapter 4 Corp.
